Citation Nr: 0909862	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a lower back 
disability with arthritis and degenerative joint disease, to 
include as secondary to service-connected disability of 
postoperative residuals of right knee osteochondritis 
dissecans with total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1959.  This case comes to the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
dated in February and October 2006.

The issue of entitlement to service connection is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for a lower back disability with arthritis and degenerative 
joint disease, to include as secondary to service-connected 
disability of postoperative residuals of right knee 
osteochondritis dissecans with total knee arthroplasty was 
denied in a May 2004 rating decision.  The Veteran did not 
fully appeal this unfavorable decision and it became final.

2.  Evidence associated with the claims file since the May 
2004 rating decision regarding a lower back disability with 
arthritis and degenerative joint disease, to include as 
secondary to service-connected disability of postoperative 
residuals of right knee osteochondritis dissecans with total 
knee arthroplasty is both new and material evidence as it 
indicates a diagnosis of a low back condition, and thus, 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which denied service 
connection for a lower back disability with arthritis and 
degenerative joint disease, to include as secondary to 
service-connected disability of postoperative residuals of 
right knee osteochondritis dissecans with total knee 
arthroplasty, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence having been presented for the 
claim for service connection for a lower back disability with 
arthritis and degenerative joint disease, to include as 
secondary to service-connected disability of postoperative 
residuals of right knee osteochondritis dissecans with total 
knee arthroplasty, the claim for service connection for a 
lower back disability with arthritis and degenerative joint 
disease, to include as secondary to service-connected 
disability of postoperative residuals of right knee 
osteochondritis dissecans with total knee arthroplasty is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal as the claim has been reopened.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further discussed.  



Claim to Reopen

The Veteran was denied entitlement to service connection for 
a lower back disability with arthritis and degenerative joint 
disease, to include as secondary to service-connected 
disability of postoperative residuals of right knee 
osteochondritis dissecans with total knee arthroplasty in a 
May 2004 rating decision.  The rating decision denied the 
claim because no diagnosis of a low back condition had been 
made.  That decision went unappealed by the Veteran and 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The last final disallowance of the Veteran's claim was issued 
in May 2004.  At the last final disallowance of this claim, 
the evidence included service treatment records showing 
nothing in service and post-service private medical records 
showing treatment for an already service-connected knee 
disability, inter alia.  The Veteran's claim was denied for 
lack of a current diagnosis of a low back condition.

Since the last final disallowance of this claim, the record 
includes VA and private medical records diagnosing the 
Veteran as having various low back conditions.  One private 
examiner, in a letter dated in June 2006, suggests that the 
Veteran's back condition has been aggravated by his service-
connected knee disability.

The Veteran has submitted new evidence regarding this claim 
as the evidence submitted was not of record at the time of 
the last final disallowance of the claim.  The treatment 
records are also considered to be material evidence.  The 
records submitted since the last final disallowance of the 
Veteran's claim indicate that the Veteran has a current 
diagnosis of a low back condition that could be related to 
service.  This evidence not only indicates a diagnosis but 
also relates to a nexus between a currently diagnosed 
disorder and a service-connected disability.  As it shows a 
current diagnosis of a low back condition,  it relates to an 
unestablished fact necessary to substantiate the claim.  As 
the Veteran has submitted evidence that is both new and 
material with regards to his claim for service connection for 
a lower back disability with arthritis and degenerative joint 
disease, to include as secondary to service-connected 
disability of postoperative residuals of right knee 
osteochondritis dissecans with total knee arthroplasty, the 
claim is reopened.  However, as that claim needs further 
development, it is addressed in the remand portion below.


ORDER

New and material evidence having been presented, the claim 
for service connection for a lower back disability with 
arthritis and degenerative joint disease, to include as 
secondary to service-connected disability of postoperative 
residuals of right knee osteochondritis dissecans with total 
knee arthroplasty, is reopened, and to this extent only, the 
appeal is granted.




REMAND

The Veteran claims entitlement to service connection for his 
back condition, to include the theory of entitlement on a 
secondary basis as related to his service-connected right 
knee disability.  The Veteran has submitted a private medical 
record without waiver of the agency of original jurisdiction 
and after that agency's last adjudication of this claim.  
That private medical record also alludes to the Veteran's 
seeking Social Security Administration (SSA).  As such, the 
claim must be remanded for the dual purposes of the RO 
retrieving any and all SSA records regarding this Veteran as 
they may be pertinent to the claim at hand and are held by a 
fellow federal agency and because no waiver of the RO's 
jurisdiction accompanied this private medical record.

Additionally, the Veteran's claim for service connection must 
be remanded for a VA examination to be undertaken to 
determine whether the Veteran's service-connected knee 
disability has aggravated his back condition.  While several 
VA examiners have determined that his back condition was not 
caused by his knee disability, none have addressed the June 
2006 private physician's assertion that the Veteran's back 
condition could be aggravated by his knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's SSA records.  
If none are available, make written 
notes of all attempts to obtain such 
records and the reason for 
unavailability.

2.  Schedule the Veteran for a VA 
examination.  Have the examiner review 
the claims file in conjunction with the 
examination, to include but not limited 
to the June 2006 statement from Dr. 
J.E.D., and make a note of such review 
in the claims file.  Have the examiner 
conduct all necessary tests and 
determine the following:

		a.  Does the Veteran have a 
current low back disability?

		b.  Is it at least as likely as 
not that his current low back 
disability is related to his active 
service?
 
        c.  Is it at least as likely as 
not that his current low back 
disability is aggravated by his 
service-connected right knee 
disability?

3.  Thereafter, readjudicate the claim 
on appeal and if it remains denied 
issue the Veteran a supplemental 
statement of the case and allow for an 
appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


